Case 1:21-cv-00194-TFM-M Document 7 Filed 06/17/21 Page 1 of 1                     PageID #: 52




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION

DOLORES ANDREWS, as Personal                 )
Representative of the Estate of KEVIN        )
ANDREWS, deceased, et al.,                   )
                                             )
         Plaintiffs,                         )
                                             )
v.                                           )   CIV. ACT. NO. 1:21-cv-194-TFM-M
                                             )
STEPHEN ANDREW BAILEY, et al.,               )
                                             )
         Defendants.                         )

                                            ORDER

         Pending before the Court is Defendant Sheriff Huey Hoss Mack’s Motion to Dismiss (Doc.

2, filed April 29, 2021) and memorandum in support (Doc. 3, filed April 29, 2021), and Plaintiffs’

Response to Defendant Sheriff Huey Hoss Mack’s Motion to Dismiss (Doc. 6, filed May 24, 2021)

in which they indicate that they do not object to Defendant Mack’s motion and that the claims

against him are due to be dismissed. Accordingly, Defendant Sheriff Huey Hoss Mack’s Motion

to Dismiss (Doc. 2) is GRANTED. The claims in this case against Defendant Sheriff Huey Hoss

Mack are DISMISSED without prejudice with each party to bear their own attorneys’ fees and

costs.

         This case remains pending against the other named Defendants.

         DONE and ORDERED this the 17th day of June, 2021.

                                             s/Terry F. Moorer
                                             TERRY F. MOORER
                                             UNITED STATES DISTRICT JUDGE




                                           Page 1 of 1
